Citation Nr: 0821143	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-17 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1958 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

In his June 2006 VA-Form 9 appeal, the veteran requested a 
hearing before the Board in Washington, DC.  A hearing was 
scheduled for May 2008.  However, the veteran failed to 
appear for the hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the veteran attempted to show good cause for his failure 
to appear, the Board will consider the veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  No hearing-related defect or disorder was noted at the 
time of the veteran's entrance examination.

2.  The veteran's bilateral hearing loss was first diagnosed 
during his active military service.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and, therefore, bilateral hearing loss, as a 
matter of law, cannot be said to have existed prior to 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2007).

2.  Bilateral hearing loss was incurred during military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  However, that an injury or 
disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  
If there is no showing of the chronic disability during 
service, then a showing of continuous symptoms after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, sensorineural hearing 
loss may be presumed to have been incurred in service if it 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Here, the veteran claims that he experienced hearing loss 
after being in the rain for two to three days, followed by 
four to five days in sick bay with a high fever.  Initially, 
he claimed that it was after this incident that he first 
began to experience hearing loss.  In the alternative, 
however, the veteran claims that any hearing loss that may 
have preexisted his military service was aggravated by this 
incident.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
if the auditory threshold for at least one of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the auditory thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).  According to an April 2004 VA 
examination, the veteran has impaired hearing for VA 
purposes.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  This 
presumption of sound condition only applies when there has 
been an induction examination in which the later-complained-
of disability was not noted.  The term "noted" refers to 
conditions observed and recorded by the examiner.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown; 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)); Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).

Here, the veteran's entrance examination did not indicate any 
history of or then-observable defects or disabilities 
regarding the ears or hearing loss.  His hearing was not 
noted as abnormal, nor was any history of hearing loss 
reported by the veteran at that time.  Additionally, hearing 
acuity under the whispered voice test showed normal hearing 
of 15/15 bilaterally.  The Board, therefore, finds that no 
hearing-related defect or disorder, including hearing loss, 
was noted on the entrance examination.

In cases, such as this one, where the disease or injury at 
issue is not noted on the entrance examination, the 
presumption of sound condition applies and may only be 
rebutted by clear and unmistakable evidence of both the 
preexistence and non-aggravation of the disease.  VAOPGCPREC 
3-03.  That is, the presumption may 


only be overcome by undebatable evidence that the disability 
existed prior to military service and that it was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 
1097 (Fed. Cir. 2004).  Therefore, the Board will presume 
that the veteran had no preexisting hearing loss, unless that 
presumption can be rebutted.

Here, the evidence is debatable as to whether the veteran's 
hearing loss disability predated his service.  There is no 
indication or notation on the entrance examination that the 
veteran had hearing loss at that time.  The service medical 
records indicate that the veteran was treated for bilateral 
otitis media shortly after he entered active duty.  
Subsequent audiograms showed evidence of impaired hearing 
bilaterally.  In March 1958, a Board of Medical Survey 
(Medical Board) found that the veteran should be discharged 
for poor hearing, characterized as "deafness, due to 
degeneration of acoustic nerve, both ears."  It was the 
opinion of the Medical Board that the veteran's hearing loss 
disability was not incurred in service and existed prior to 
enlistment.

Despite the Medical Board's conclusions, the Board does not 
find its report determinative as to whether the veteran had a 
preexisting hearing loss disability.  It appears that the 
Medical Board primarily relied on the veteran's stated 
history of pre-service hearing loss.  However, such 
statements are in contradiction to the veteran's reported 
history during his entrance examination.  Even presently, the 
veteran has submitted statements that he did and did not have 
hearing loss prior to his military service.  Additionally, 
the Medical Board did not have any pre-service medical 
records to review before reaching its conclusion.  Further, 
the Medical Board failed to address the normal hearing 
examination upon entrance and discounted the in-service 
treatment regarding the ears.  Therefore, the Medical Board's 
report does not constitute clear and unmistakable evidence 
because it ultimately relied upon the veteran's equivocal 
self-reported history.  38 C.F.R. § 3.304(b)(1); Paulson at 
470; Crowe at 246.

Additionally, VA provided the veteran with an examination in 
April 2004 and a medical opinion in May 2006.  The April 2004 
examination found the veteran's hearing loss to be related to 
service.  The May 2006 opinion, however, found the 


veteran's hearing loss not to be aggravated by service.  
These varying opinions show that, at the very least, the 
preexistence of hearing loss is debatable.  Therefore, the 
evidence of record fails to meet the high burden of clear and 
unmistakable evidence and the presumption of soundness is not 
rebutted.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, in 
the absence of a rebuttal, the presumption of sound condition 
means that, as a matter of law, the veteran's disability 
cannot be considered to have existed prior to service.  The 
question than becomes one of direct service connection, 
analyzed under 38 C.F.R. § 3.304.  See Wagner at 1094-96 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  Without 
clear and unmistakable evidence that the disability both 
preexisted and was not aggravated by service, the Board 
presumes that the veteran was in sound condition upon 
entrance to the military.  Therefore, his claim for hearing 
loss disability shall be analyzed as a direct-service 
connection claim under 38 C.F.R. § 3.304.

Here, the veteran's hearing loss was first diagnosed during 
active military service.  Additionally, the April 2004 VA 
examination found that the veteran's current hearing loss was 
related to service.  Based on this evidence, the Board finds 
that the veteran's hearing loss disability was incurred in 
service.  Therefore, service connection for bilateral hearing 
loss is granted.

In this case, the Board has granted service connection for 
bilateral hearing loss.  Therefore, regardless of whether the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met in this case, no 
harm or prejudice to the veteran has resulted.  Any defect in 
providing notice and assistance to the veteran was, at worst, 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).




ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


